
	

114 HR 1952 IH: California Ocean and Coastal Protection Act
U.S. House of Representatives
2015-04-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1952
		IN THE HOUSE OF REPRESENTATIVES
		
			April 22, 2015
			Mrs. Capps (for herself, Mr. Farr, Mr. Lowenthal, and Mr. Huffman) introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To permanently prohibit oil and gas leasing off the coast of the State of California, and for other
			 purposes.
	
	
 1.Short titleThis Act may be cited as the California Ocean and Coastal Protection Act. 2.Prohibition of oil and gas leasing in certain areas of the outer Continental ShelfSection 8 of the Outer Continental Shelf Lands Act (43 U.S.C. 1337) is amended by adding at the end the following:
			
				(q)Prohibition of oil and gas leasing in certain areas of the outer continental shelf
 (1)In generalNotwithstanding any other provision of this Act or any other law and except as provided in paragraph (2), beginning on the date of enactment of this subsection, the conduct of oil and gas preleasing, leasing, and related activities is prohibited in areas of the outer Continental Shelf located off the coast of the State of California.
 (2)EffectNothing in this subsection affects any rights under leases issued under this Act before the date of enactment of this subsection..
		
